Martin Ch. J.:
I see no error in the rulings of the Circuit Judge in this case; and as the case was tried by jury, it is to tlie rulings and decision of tlie Court alone that we shall direct our attention. The finding of fects belonged neither to the Circuit Judge nor to this Court.
I can see but one exception taken below, to wbicli our attention can be directed, and that is, to the refusal of the Judge to direct the jury to find specially, upon certain questions, in case they found a general verdict. This is a novel request. A jury may find a general or a special verdict, according to the exigencies of the case; but ' a Judge cannot direct or compel them to do either, and more particularly, not to give reasons for a general finding. Harper’s answer renders the question put to him immaterial, and there .was no error, therefore, in the ruling of the Court allowing the question.
The judgment is affirmed.
The other Justices concurred.